Citation Nr: 0622951	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from October 1990 to June 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

The veteran has never been diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of PTSD, (2) medical evidence 
establishing a link between the diagnosed PTSD and an 
inservice stressor, and (3) credible supporting evidence of 
an inservice stressor.  38 C.F.R. § 3.304(f) (specific rules 
for PTSD); see also 38 U.S.C.A. § 1110 (authorizing benefits 
for service connection disability).  As discussed below, the 
first requirement for PTSD service connection has not been 
met.    

There is no medical evidence of record that the veteran has 
ever been diagnosed with PTSD.  The veteran's claims file 
contains medical records from June 2002 to March 2006.  In 
July 2002, the veteran was diagnosed with major depressive 
episode and he has received treatment for that disorder at a 
VA medical facility.  But those medical records show no 
diagnosis of, nor treatment for, PTSD. 

To the contrary, there is evidence showing that the veteran 
does not have PTSD.  At his September 2005 and December 2005 
visits to the VA medical facility, the veteran was 
specifically screened for PTSD.  He was asked whether he ever 
had any experience that was so frightening, horrible or 
upsetting that he (1) had nightmares about it or thought 
about it when he did not want to, (2) tried hard not to think 
about it or went out of his way to avoid situations that 
reminded him of it, (3) was constantly on guard, watchful, or 
easily startled, or (4) felt numb, or detached from others, 
activities or his surroundings.  His response to every 
question was negative at both screenings.  And at his 
personal hearing before the Decision Review Officer, the 
veteran testified that he has never been diagnosed with, or 
treated for, PTSD.  

The veteran's opinion that he has PTSD is not competent 
medical evidence because he is a lay person.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Since the veteran's lay opinion is the only 
evidence in support of the claim, and the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Since the first requirement for service connection has not 
been met, the veteran's claim must be denied.  38 C.F.R. 
§ 3.304(f).  Accordingly, the other requirements for service 
connection need not be addressed.   

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's December 2002 notification letter describing the 
evidence needed to support the veteran's claim was timely 
mailed well before the June 2003 adverse rating decision.  It 
described the evidence necessary to substantiate a service 
connection claim, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  Although that letter did not 
explicitly ask the veteran to send VA whatever evidence he 
had pertaining to his claim, this veteran was not prejudiced 
because he notified the RO in July 2003 and again in 
August 2004 that he had no further evidence to support his 
claim.  

The RO's December 2002 notification letter did not address 
what evidence was needed with respect to the disability 
rating criteria or the effective date for service connection 
for a PTSD disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was not harmed by the lack of 
notification, however, because service connection was denied, 
rendering those evidentiary issues moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's service medical records, all VA 
medical treatment records requested by the veteran, and the 
veteran's service personnel records.  Moreover, in July 2004, 
the RO notified the veteran that it had made several attempts 
to locate his service personnel records, but had been 
unsuccessful in obtaining those records.  See 38 C.F.R. 
§ 3.159(3) (duty to notify claimant of 
inability to obtain records).  When the records were later 
obtained, the RO notified the veteran of that fact in the 
April 2006 supplemental statement of the case.  





ORDER

Service connection for PTSD is denied.  








____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


